IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-51042
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                       RAUL ROCHA-GONZALEZ,

                                                 Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-00-CR-636-1
                       - - - - - - - - - -
                         August 14, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

          Raul Rocha-Gonzalez (Rocha) appeals his conviction and

sentence for illegal reentry.   See 8 U.S.C. § 1326.   He argues that

(1) the district court erred when it denied his motion to suppress;

(2) the district court erred when it denied his motion to dismiss

the indictment because the prior deportation proceeding violated

due process; and (3) in light of Apprendi v. New Jersey, 530 U.S.
466 (2000), the indictment was defective because it failed to

allege that Rocha had an aggravated felony, or, in the alternative,

8 U.S.C. § 1326 is an unconstitutional sentencing enhancement.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 00-51042
                                    -2-

             The district court did not err when it denied Rocha’s

motion to suppress because the evidence obtained at the traffic

stop was nonsuppressible identity evidence.           See United States v.

Roque-Villanueva, 175 F.3d 345, 346 (5th Cir. 1999).                   Rocha’s

deportation proceeding pursuant to 8 U.S.C. § 1228(b) did not

violate     due   process   because   a   state    conviction    for    simple

possession of a controlled substance qualifies as an aggravated

felony, therefore bringing Rocha under the provisions for expedited

deportation proceedings.       See United States v. Hernandez-Avalos,

251 F.3d 505, 2001 WL 502383, at 11 (5th Cir. May 11, 2001)(No. 00-

50186).      Rocha’s   contention     that   in    light   of   Apprendi   the

aggravated felony should have been alleged in the indictment is

foreclosed by controlling precedent.              See Almendarez-Torres v.

United States, 523 U.S. 224, 228-35 (1998); United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121 S. Ct.
1214 (2001).       Accordingly, Rocha’s conviction and sentence are

AFFIRMED.